Case: 19-30500      Document: 00515475620         Page: 1    Date Filed: 07/02/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                      No. 19-30500                           July 2, 2020
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

GROSS WILLIAMS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                            USDC No. 2:18-CV-12433
                            USDC No. 2:15-CR-10-1


Before CLEMENT, ELROD, and HAYNES, Circuit Judges.
PER CURIAM: *
       Gross Williams, federal prisoner # 34156-034, was convicted of one
charge of conspiring to possess heroin and cocaine with intent to distribute and
one charge of possession of a firearm by a felon; he was sentenced to serve 276
months in prison and a ten-year term of supervised release. The district court
denied the 28 U.S.C. § 2255 motion he filed to challenge these convictions and
sentence, and he moves this court for a certificate of appealability (COA) on


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-30500    Document: 00515475620     Page: 2   Date Filed: 07/02/2020


                                 No. 19-30500

claims concerning ineffective assistance of counsel. He also argues that the
district court erred by not holding an evidentiary hearing, and he requests
appointed counsel.
      To obtain a COA, one must make “a substantial showing of the denial of
a constitutional right.” 28 U.S.C. § 2253(c)(2). To satisfy that burden, he must
show that “reasonable jurists would find the district court’s assessment of the
constitutional claims debatable or wrong,” Slack v. McDaniel, 529 U.S. 473,
484 (2000), or that the issues he presents “are adequate to deserve
encouragement to proceed further,” Miller-El v. Cockrell, 537 U.S. 322, 336
(2003). Because Williams has not met these standards, his COA motion is
DENIED. We construe the motion for a COA with respect to the district court’s
declining to hold an evidentiary hearing as a direct appeal of that issue, see
Norman v. Stephens, 817 F.3d 226, 234 (5th Cir. 2016), and AFFIRM. Finally,
Williams’s request for appointed counsel is DENIED.




                                       2